 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
By and Among
MetroPCS Communications, Inc.
and
The Stockholders, as defined herein
Dated as of                      ___, 2007

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 GENERAL
    1  
Section 1.1 Construction of Terms
    1  
Section 1.2 Number of Shares of Stock
    2  
Section 1.3 Defined Terms
    2  
Section 1.4 Effectiveness of this Agreement
    4  
 
       
ARTICLE 2 REGISTRATION RIGHTS
    4  
Section 2.1 Demand Registration
    4  
Section 2.2 Incidental Registration
    7  
Section 2.3 Registration Procedures
    8  
Section 2.4 Underwritten Offerings
    12  
Section 2.5 Preparation: Reasonable Investigation
    13  
Section 2.6 Limitations, Conditions and Qualifications to Obligations Under
Registration Covenants
    13  
Section 2.7 Indemnification
    13  
Section 2.8 Registration Expenses
    17  
Section 2.9 Certain Rights of Stockholders if Named in a Registration Statement
    18  
Section 2.10 Rule 144
    18  
Section 2.11 Registration Rights
    18  
Section 2.12 Assignment of Rights
    18  
 
       
ARTICLE 3 GENERAL
    19  
Section 3.1 Amendments, Waivers and Consent
    19  
Section 3.2 Governing Law
    19  
Section 3.3 Section Headings
    19  
Section 3.4 Effectiveness; Binding Effect
    19  
Section 3.5 Additional Parties
    19  
Section 3.6 Notices and Demands
    20  
Section 3.7 Remedies; Severability
    21  
Section 3.8 Integration
    21  
Section 3.9 Termination
    21  
Section 3.10 Confidential Information
    21  
 
       
SCHEDULES AND EXHIBITS
       
 
       
Schedule 1 - Stockholders
       
 
       
Exhibit A - Form of Stockholder Joinder Agreement
       

i



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the
___day of                      2007 by and among (i) MetroPCS Communications,
Inc. (the “Company”), a Delaware corporation, (ii) the stockholders listed on
Schedule 1 hereto (together with any stockholders who join as Parties pursuant
to Section 3.5 of this Agreement, the “Stockholders’’).
     WHEREAS, the Stockholders and the Company are parties to that certain
Second Amended and Restated Stockholders Agreement, dated as of August 30, 2005,
as amended (the “Stockholders Agreement”);
     WHEREAS, pursuant to Section 7.10 of the Stockholders Agreement, certain
provisions thereof are terminated effective upon an Initial Public Equity
Offering (as defined in the Stockholders Agreement);
     WHEREAS, the Company has filed a registration statement on Form S-1 for the
initial public offering of its Common Stock (the “IPO”), which will constitute
an Initial Public Equity Offering for purposes of the Stockholders Agreement;
     WHEREAS, the Company and the Stockholders desire to amend and restate the
Stockholders Agreement in its entirety effective upon the consummation of the
IPO in order to (i) eliminate the provisions that would terminate upon the
consummation of the IPO in accordance with Section 7.10 of the Stockholders
Agreement, (ii) rename the Stockholders Agreement a “Registration Rights
Agreement” and (iii) make certain other amendments to the Stockholders
Agreement; and
     WHEREAS, this Agreement, which constitutes an amendment to the Stockholders
Agreement, has been approved by the joint written consent of (i) a majority of
the directors of the Board of the Company, (ii) Stockholders holding a majority
of the shares of Common Stock (as defined herein) of the Stockholders, and
(iii) Preferred Stockholders (as defined herein) holding not less than 662/3% of
the shares of Common Stock issued or issuable upon conversion of the Preferred
Stock (as defined herein) held by such Preferred Stockholders voting together as
a single class;
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:
ARTICLE 1 GENERAL
     Section 1.1 Construction of Terms. As used herein, the masculine, feminine
or neuter gender, and the singular or plural number, shall be deemed to be or to
include the other genders or number, as the case may be, whenever the context so
indicates or requires.

1



--------------------------------------------------------------------------------



 



     Section 1.2 Number of Shares of Stock. Whenever any provision of this
Agreement calls for any calculation based on a number of shares of Common Stock
held by a Stockholder, the number of shares deemed to be held by a Stockholder
for each purpose shall be the total number of shares of Common Stock then owned
by such Stockholder, plus the total number of shares of Common Stock issuable
upon conversion of any series of preferred stock (as if conversion occurred on
such date), or other convertible securities or exercise of any vested options,
warrants or subscription rights then owned by such Stockholder.
     Section 1.3 Defined Terms. The following capitalized terms, as used in this
Agreement, shall have the meanings set forth below.
     “Affiliate” means, at any time, and with respect to any Person, any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person.
     “Board” or “Board of Directors” means the Board of Directors of the
Company.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
     “Common Stock” means the Common Stock, par value $0.0001 per share, of the
Company.
     “Common Stockholder” means any holder of Common Stock as of the date
immediately preceding the IPO, and any Transferee who receives Registrable
Securities from a Common Stockholder and who executes a Joinder Agreement in
accordance with Section 2.12.
     “Control” (including the terms “Controlled by” and “under common Control
with”) means the possession, directly or indirectly, or as trustee or executor,
of the power to direct or cause the direction of the management policies of a
Person, whether through the ownership of stock, as trustee or executor, by
contract or credit arrangement or otherwise.
     “FCC” means the Federal Communications Commission and any successor federal
agency performing similar regulatory functions.
     “Governmental Authority” means
          (i) the government of the United States of America or any State or
other political subdivision thereof, or
          (ii) the government of any jurisdiction in which the Company or any of
its Subsidiaries conducts all or any part of its business, or which asserts
jurisdiction over any properties of the Company or any of its Subsidiaries, or
          (iii) any entity exercising executive, legislative, judicial,
regulatory or administrative functions of, or pertaining to, any such
government.

2



--------------------------------------------------------------------------------



 



     “Investors” means (i) Madison Dearborn Capital Partners IV, L.P., and its
Affiliates and (ii) TA Associates, Inc, and its Affiliates.
     “Investor Registrable Securities” means the Registrable Securities deemed
held by the Investors as a result of their purchase of the Purchased Shares.
     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.
     “Preferred Stock” means the Series D Preferred Stock and the Series E
Preferred Stock.
     “Preferred Stockholders” means any holder of Preferred Stock as of the date
immediately preceding the IPO, and any Transferee who receives Registrable
Securities from a Preferred Stockholder and who executes a Joinder Agreement in
accordance with Section 2.12.
     “Registrable Securities” means (i) any shares of Common Stock held by a
Stockholder as of the effective time of the IPO, (ii) any shares of Common Stock
acquired upon conversion of the shares of Preferred Stock and (iii) any
securities issued and issuable with respect to any such shares described in
clauses (i) or (ii) above by way of a stock dividend or stock split or in
connection with a combination of stock, recapitalization, merger, consolidation
or other reorganization; provided, however, that, notwithstanding anything to
the contrary contained herein, ''Registrable Securities” shall not include at
any time securities (i) sold in a registered sale pursuant to an effective
registration statement under the Securities Act, (ii) sold to the public
pursuant to Rule 144 under the Securities Act or (iii) which could then be sold
in their entirety pursuant to Rule 144(k) under the Securities Act.
     “SEC” means the United States Securities and Exchange Commission and any
successor federal agency performing similar regulatory functions.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.
     “Series D Preferred Stock” means the Series D Convertible Preferred Stock,
par value $0.0001 per share, of the Company.
     “Series E Preferred Stock” means the Series E Convertible Preferred Stock,
par value $0.0001 per share, of the Company.
     “Stockholders Agreement” has the meaning set forth in the recitals to this
Agreement.
     “Subsidiary” means with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that

3



--------------------------------------------------------------------------------



 



Person or a combination thereof; provided, in determining the percentage of
ownership interests of any Person controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding.
     “Transfer” means any direct or indirect transfer, donation, sale,
assignment, pledge, hypothecation, grant of a security interest in or other
disposal or attempted disposal of all or any portion of a security or of any
rights; “Transferred” means the accomplishment of a Transfer.
     “Transferee” means the recipient of a Transfer.
     Section 1.4 Effectiveness of this Agreement. This Agreement amends and
restates in its entirety the Stockholders Agreement and shall become effective
only upon the consummation of the IPO. In the event that the IPO is not
consummated on or prior to December 31, 2007, this Agreement shall automatically
terminate and be of no further force and effect and the Stockholders Agreement
shall remain unmodified and in full force and effect.
ARTICLE 2 REGISTRATION RIGHTS
     Section 2.1 Demand Registration
          (a) Stockholder Requests
     (i) Registration of Registrable Securities. Subject to the provisions of
this Section 2.1 and Section 2.13, the Stockholders (other than the Investors)
shall have up to three demand rights exercisable by the request of Stockholders
(other than the Investors) holding at least 15% of the outstanding Registrable
Securities (other than Investor Registrable Securities) that the Company effect
the registration under the Securities Act of (A) all Registrable Securities
(other than Investor Registrable Securities) or (B) shares of Common Stock
(other than Investor Registrable Securities) that represent at least 15% of the
Registrable Securities (other than Investor Registrable Securities) originally
issued to such Stockholders if Stockholders are requesting registration of less
than all of their Registrable Securities (other than Investor Registrable
Securities); provided, in the case of (A) and (B), that anticipated gross
proceeds (before underwriting discounts and commissions) from the sale of the
Registrable Securities be at least $20 million. Thereupon, the Company will
(A) notify all other holders of record of Registrable Securities that the
Company has received a demand for registration of the Registrable Securities and
(B) use its best efforts to effect the registration under the Securities Act of
the Registrable Securities which the Company has been requested to register by
all participating Stockholders who elect to participate in the registration
within ten (10) business days of the notice referenced in (A) of this sentence.
     (ii) Registration of Other Securities. Except as set forth in
Section 2.1(g) below, whenever the Company shall effect a registration made
pursuant to Section 2.1(a), no securities other than Registrable Securities
shall be included among the securities covered by such registration unless
(i) the managing underwriter of such offering shall have advised the
Stockholders in

4



--------------------------------------------------------------------------------



 



writing that the inclusion of such other securities would not adversely affect
such offering or (ii) the holders of a majority of the Registrable Securities
electing to include shares in the registration shall have consented in writing
to the inclusion of such other securities.
          (b) Investor Request.
     (i) Registration of Investor Registrable Securities. Subject to the
provisions of this Section 2.1 and Section 2.13, the holders of the Investor
Registrable Securities shall have the right to demand that the Company effect
one registration under the Securities Act of shares of Common Stock that
represent at least 15% of the Investor Registrable Securities; provided that
anticipated gross proceeds (before underwriting discounts and commissions) from
the sale of the Investor Registrable Securities be at least $50 million.
Thereupon, the Company will (A) notify all other holders of record of Investor
Registrable Securities that the Company has received a demand for registration
of the Investor Registrable Securities and (B) use its best efforts to effect
the registration under the Securities Act of the Investor Registrable Securities
which the Company has been requested to register by all participating holders of
Investor Registrable Securities who elect to participate in the registration
within ten (10) Business Days of the notice referenced in (A) of this sentence.
     (ii) Registration of Other Securities. Except as set forth in
Section 2.1(g) below, whenever the Company shall effect a registration pursuant
to a demand made in accordance with Section 2.1(b) no securities other than
Investor Registrable Securities shall be included among the securities covered
by such registration unless (i) the managing underwriter of such offering shall
have advised the Investors in writing that the inclusion of such other
securities would not adversely affect such offering or (ii) the holders of a
majority of the Investor Registrable Securities electing to include shares in
the registration shall have consented in writing to the inclusion of such other
securities.
          (c) Registration Statement Form. Registrations under this Section 2.1
shall be on such appropriate registration form of the SEC (i) as shall be
selected by the Company and as shall be reasonably acceptable to the
Stockholders and (ii) as shall permit the disposition of such Registrable
Securities in accordance with the intended method or methods of disposition. The
Company agrees to include in any such registration statement all information
which, in the opinion of counsel to the Stockholders and counsel to the Company,
is required to be included.
          (d) Effective Registration Statement. A registration requested
pursuant this Section 2.1 shall not be deemed to have been effected and will not
be considered one of the three demand registrations which may be requested by
the Stockholders or the demand registration which may be requested by the
Investors (i) if a registration statement with respect thereto has not become
effective, (ii) if after it has become effective, it does not remain effective
for a period of at least 180 days (unless the Registrable Securities registered
thereunder have been sold or disposed of prior to the expiration of such 180 day
period) or such registration is interfered with by any stop order, injunction or
other order or requirement of the SEC or other governmental

5



--------------------------------------------------------------------------------



 



agency or court for any reason and has not thereafter become effective for a
period of at least 180 days, or (iii) if the conditions to closing specified in
any underwriting agreement entered into in connection with such registration are
not satisfied or waived other than by reason of the failure or refusal of the
Stockholders to satisfy or perform a condition to such closing.
          (e) Priority in Demand Registrations. If a demand registration
pursuant to this Section 2.1 involves an underwritten offering, the Stockholders
demanding such registration pursuant to Section 2.1(a)(i) or 2.1(b)(i) (the
“Demand Rights Stockholders’’) shall cause the managing underwriter to advise
the Company in writing (with a copy sent to each participating Stockholder) as
to the number of securities that can be included in such registration within a
price range acceptable to the Demand Rights Stockholders (the “Maximum Offering
Amount”). Such registration will include only up to that number of Registrable
Securities which does not exceed the Maximum Offering Amount, drawn pro rata
from the Demand Rights Stockholders on the percentage that the Registrable
Securities held by each Stockholder is of the total number of Registrable
Securities which all Stockholders hold. If any Demand Rights Stockholder
determines to include less than its pro rata share of the Maximum Offering
Amount in such offering, such difference shall be divided pro rata among the
other Demand Rights Stockholders in proportion to the respective holdings of
Registrable Securities of all such Demand Rights Stockholders desiring to
include additional Registrable Securities.
          (f) Number and Size of Demand Registrations; Other Limitations.
Notwithstanding anything in this Section 2.1 to the contrary, the Company shall
not be required to effect more than four demand registrations (other than
registrations pursuant to Section 2.1(h) hereof) at the request of the
Stockholders pursuant to Section 2.1 of this Agreement, without regard to any
subsequent Transfer of any Registrable Securities by a Stockholder and the
assignment of any rights hereunder pursuant to Section 2.12. A registration
shall not count as one of the permitted demand registrations hereunder unless
the Demand Rights Stockholders are able to register and sell at least 80% of the
Registrable Securities requested to be included in such registration. The
Company shall not be required to effect more than one registration pursuant to
Sections 2.1(a), (b) or (h) hereof during any 12-month period. Moreover, no
Stockholder shall be allowed to participate in any registration pursuant to
Sections 2.1(a), (b) or (h) hereof if the Common Stock is admitted to trading or
is listed on a national securities exchange, the Nasdaq Global Market or NASDAQ
and such Stockholder is eligible to sell its Registrable Securities without
volume limitations and without an effective registration statement.
          (g) Incidental Company Registration. If the Stockholders make a
request for a registration pursuant to Section 2.1(a) or (b), the Company may
determine to include securities of the same class sought to be registered by the
Stockholders for sale for the Company’s own account by giving written notice
thereof to the Stockholders specifying the number of shares or amount of
interests the Company wishes to have registered, but only to the extent that the
number of shares or amount of interests the Company seeks to include does not,
when aggregated with the number of Registrable Securities requested to be
registered by the Stockholders, exceed the Maximum Offering Amount, and subject
to the limitations of Section 2.1(a)(ii) or (b)(ii), as applicable.
          (h) Form S-3 Demand Registration. Notwithstanding the foregoing, if
the Company at any time qualifies to register Common Stock under the Securities
Act by registration

6



--------------------------------------------------------------------------------



 



on Form S-3 and such registration of Common Stock is expected to generate gross
proceeds (before underwriting discounts and commissions) in an amount equal to
or exceeding $20 million:
     (i) the Stockholders shall then be entitled to request the registration
under the Securities Act of the Registrable Securities (other than Investor
Registrable Securities) from time to time without regard to number, pursuant to
the notice and other applicable provisions of this Section 2.1, with
Registration Expenses for the first three of such registrations on Form S-3 to
be paid by the Company; and
     (ii) the Investors shall then be entitled to request the registration under
the Securities Act of the Investor Registrable Securities from time to time
without regard to number, but not to exceed two registrations in any
twelve-month period, pursuant to the notice and other applicable provisions of
this Section 2.1, with Registration Expenses for the first three of such
registrations on Form S-3 to be paid by the Company.
     Section 2.2 Incidental Registration.
          (a) Right to Include the Registrable Securities. If the Company at any
time proposes to register securities under the Securities Act by registration on
Forms S-l, S-2 or S-3 or any successor or similar form(s) (except registrations
on Forms S-4 or S-8 or any successor or similar forms), whether for sale for its
own account or pursuant to another demand for registration granted any other
Person, it will give prompt written notice each such time to the Stockholders of
its intention to do so and of the Stockholders’ rights under this Section 2.2.
Upon the written request of any Stockholder (specifying the Registrable
Securities intended to be disposed of and the intended method of disposition
thereof), made within fifteen (15) Business Days after the receipt of any such
notice, the Company will use its best efforts to effect the registration under
the Securities Act of all Registrable Securities which the Company has been so
requested to register by the Stockholders to the extent requisite to permit the
disposition (in accordance with the intended methods thereof as aforesaid) of
such Registrable Securities to be so registered (any Stockholder if giving
notice following receipt of such a notice from the Company being herein referred
to as a “Participating Stockholder”). If the Company thereafter determines for
any reason not to register or to delay registration of such securities, the
Company, by act of its Board of Directors, may, at its election, give written
notice of such determination to each Participating Stockholder and, thereupon
(i) in the case of a determination not to register, shall be relieved of the
obligation to register such Registrable Securities in connection with such
registration (but not from any obligation of the Company to pay the Registration
Expenses in connection therewith, as provided in Section 2.8), without
prejudice, however, to the rights (if any) of a Stockholder to request that such
registration be effected as a registration under Section 2.1, and (ii) in the
case of a determination to delay registration, shall be permitted to delay
registering any Registrable Securities, for the same period as the delay in
registration of such other securities. The Company will pay all Registration
Expenses in connection with registration of Registrable Securities requested
pursuant to this Section 2.2.

7



--------------------------------------------------------------------------------



 



          (b) Priority in Incidental Registration Rights in Connection with
Registrations for Company Account. If the registration referred to in
Section 2.2(a) is to be an underwritten primary registration on behalf of the
Company, and the managing underwriter(s) advises the Company in writing that in
their good faith opinion such offering would be materially and adversely
affected by the inclusion therein of the total number of Registrable Securities
requested to be included therein by Participating Stockholders under this
Agreement, the Company shall include in such registration: (i) first, all
securities the Company proposes to sell for its own account or, if such
registration is pursuant to Section 2.1, all Registrable Securities requested to
be included by the Demand Rights Stockholders, (ii) second, up to the full
number of Registrable Securities requested to be included in such registration
by the Preferred Stockholders, pro rata based on the number of Registrable
Securities held by each Preferred Stockholder relative to the number of
Registrable Securities held by all Preferred Stockholders requesting
registration, and (iii) third, up to the full number of Registrable Securities
requested to be included in such registration by the Common Stockholders, pro
rata based on the number of Registrable Securities held by each Common
Stockholder relative to the number of Registrable Securities held by all Common
Stockholders requesting registration.
          (c) Limitations; Exceptions. The Company shall not be required to
effect any registration of Registrable Securities under this Section 2.2
incidental to the registration of any of its securities in connection with
mergers, acquisitions, exchange offers, subscription offers, dividend
reinvestment plans or stock option or other employee benefit plans. No
Participating Stockholder shall be allowed to participate in any registration
pursuant to this Section 2.2 hereof if the Common Stock is admitted to trading
or listed on a national securities exchange, the Nasdaq Global Market or NASDAQ
and such Stockholder is eligible to sell its Registrable Securities without
volume limitations and without an effective registration statement. No
registration of Registrable Securities effected under this Section 2.2 shall
relieve the Company of its obligation to effect registrations of Registrable
Securities pursuant to Section 2.1 hereof.
     Section 2.3 Registration Procedures. In connection with the Company’s
obligations pursuant to Sections 2.1 and 2.2 hereof, the Company will use its
best efforts to effect such registrations to permit the sale of Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company will as expeditiously as possible:
          (a) prepare (within ninety (90) days after a request for registration
is made to the Company in the case of a registration pursuant to Section 2.1(a)
or (b) and in any event as soon as possible) and file with the SEC, a
registration statement or registration statements on any appropriate form under
the Securities Act, which form shall be available for the sale of the
Registrable Securities by the holders thereof in accordance with the intended
method or methods of distribution thereof, and use its best efforts to cause
such registration statement to become effective and to remain continuously
effective for a period of 180 days following the date on which such registration
statement is declared effective, provided that the Company shall have no
obligation to maintain the effectiveness of such registration statement after
the sale of all Registrable Securities registered thereunder;
          (b) prepare and file with the SEC such amendments and post-effective
amendments to a registration statement as may be necessary to keep such
registration statement

8



--------------------------------------------------------------------------------



 



effective for the applicable period, cause the related prospectus to be
supplemented by any required prospectus supplement and as so supplemented to be
filed pursuant to Rule 424 under the Securities Act; and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during the applicable period
in accordance with the intended methods of disposition by a Stockholder or a
Participating Stockholder set forth in such registration statement or supplement
to such prospectus;
          (c) notify each Stockholder or a Participating Stockholder whose
Registrable Securities are to be covered by the registration statement and the
managing underwriters, if any, promptly, and (if requested by any such Person)
confirm such advice in writing, (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and, with respect to a
registration statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements to a
registration statement or related prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a registration statement or the initiation of any proceedings for that
purpose, (iv) if at any time the representations and warranties of the Company
made as contemplated by paragraph (l) below cease to be true and correct, (v) of
the receipt by the Company of any notification with respect to the suspension of
the qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (vi) of the happening of any event which requires the making of any
changes in a registration statement or related prospectus so that such documents
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and (vii) of the Company’s reasonable determination that
a post-effective amendment to a registration statement would be appropriate;
          (d) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a registration statement, or the lifting of any
suspension of the qualification of any of the Registrable Securities for sale in
any jurisdiction, at the earliest possible moment;
          (e) if requested by the managing underwriters, a Stockholder or a
Participating Stockholder, immediately incorporate in a prospectus supplement or
post-effective amendment such information as the managing underwriters, the
Stockholders and the Participating Stockholders agree should be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
underwritten (or best efforts) offering of the Registrable Securities to be sold
in such offering; make all required filing of such prospectus supplement or
post-effective amendment as soon as notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and supplement or
make amendments to any registration statement if requested by a Stockholder, a
Participating Stockholder or any underwriter of such Registrable Securities;
          (f) furnish to each Stockholder and each Participating Stockholder
whose Registrable Securities are covered by the Registration Statement and each
managing underwriter, without charge, at least one conformed copy of the
registration statement or statements and any

9



--------------------------------------------------------------------------------



 



post-effective amendment thereto, including financial statements and schedules,
all documents incorporated therein by reference and all exhibits (including
those incorporated by reference);
          (g) deliver to each Stockholder whose Registrable Securities are
covered by the registration statement, each other Participating Stockholder and
the underwriters, if any, without charge, as many copies of the prospectus or
prospectuses (including each preliminary prospectus) and any amendment or
supplement thereto and such other documents as such Persons may reasonably
request; and consents to the use of such prospectus or any amendment or
supplement thereto by each Stockholder, Participating Stockholder and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such prospectus or any amendment or supplement
thereto;
          (h) prior to any public offering of Registrable Securities, use its
best efforts to register or qualify or cooperate with each Stockholder whose
Registrable Securities are covered by such registration statement, each other
Participating Stockholder, the underwriters, if any, and their respective
counsel in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or blue sky laws of such
jurisdictions as each Stockholder, each Participating Stockholder, or any
underwriter reasonably requests in writing; keep each such registration or
qualification effective during the period such registration statement is
required to be kept effective and do any and all other acts or things necessary
or advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the applicable registration statement; provided that the
Company will not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action which would
subject it to general service of process in any such jurisdiction where it is
not then so subject;
          (i) cooperate with each Stockholder whose Registrable Securities are
covered by such registration statement, each Participating Stockholder and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be sold and not bearing
any restrictive legends unless required by applicable law; and enable such
Registrable Securities to be in such denominations and registered in such names
as the managing underwriters may request at least two Business Days prior to any
sale of Registrable Securities to the underwriters;
          (j) use its best efforts to cause the Registrable Securities covered
by the applicable registration statement to be registered with or approved by,
and to cause the transaction contemplated by the registration to be approved by,
such other Governmental Authorities (including, where necessary, the FCC) as may
be necessary to consummate the disposition of such Registrable Securities;
          (k) upon the occurrence of any event contemplated by paragraph (c)(vi)
above, prepare a supplement or post-effective amendment to the applicable
registration statement or related prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
such prospectus will not contain any untrue statement of a material fact or omit
to state any material fact necessary to make the statements therein not
misleading;

10



--------------------------------------------------------------------------------



 



          (l) enter into such agreements (including an underwriting agreement)
and take all such other actions in connection therewith in order to expedite or
facilitate the disposition of such Registrable Securities and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration, (i) make such
representations and warranties to each Stockholder whose Registrable Securities
are covered by such registration statement and each other Participating
Stockholder with respect to the registration statement, prospectus and documents
incorporated by reference, if any, in form, substance and scope as are
customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested; (ii) furnish to each such Stockholder
and each other Participating Stockholder an opinion of counsel for the Company
addressed to each such Stockholder and dated the date of the closing under the
underwriting agreement (if any) (or if such offering is not underwritten, dated
the effective date of the registration statement), and (iii) use its best
efforts to furnish to each such Stockholder and each other Participating
Stockholder a “cold comfort” letter addressed to each such Stockholder and
signed by the independent public accountants who have audited the Company’s
financial statements included in such registration statement, in each such case
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) as are customarily covered in
opinions of issuer’s counsel and in accountants’ letters delivered to
underwriters in underwritten public offerings of securities and such other
matters as each such Stockholder and each other Participating Stockholder may
reasonably request and, in the case of such accountants’ letter, with respect to
events subsequent to the date of such financial statements; and (vi) the Company
shall deliver such documents and certificates as may be requested by each such
Stockholder, each Participating Stockholder and the managing underwriters, if
any, to evidence compliance with this clause (l) and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the Company; all of the above to be done at each closing under such
underwriting or similar agreement or as and to the extent required thereunder;
          (m) otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC and make generally available to its security holders
earnings statements satisfying the provisions of Section 11(a) of the Securities
Act, as soon as reasonably practicable after the end of any 12-month period
(i) commencing at the end of any fiscal quarter in which Registrable Securities
are sold to underwriters in a firm or best efforts underwritten offering and
(ii) beginning with the first day of the Company’s first fiscal quarter next
succeeding each sale of Registrable Securities after the effective date of a
registration statement, which statements shall cover said 12-month periods; and
          (n) use its best efforts to cause all Registrable Securities covered
by each registration to be listed on each securities exchange and inter-dealer
quotation system on which a class of common equity securities of the Company is
then listed and to pay all fees and expenses in connection therewith.
The Company may require each Stockholder whose Registrable Securities are
covered by a registration statement and each other Participating Stockholder to
furnish to the Company such information regarding itself and the distribution of
such Registrable Securities as the Company may from time to time reasonably
request in writing in order to comply with the Securities Act, and each such
Person agrees to notify the Company as promptly as practicable of any inaccuracy
or change in information it has previously furnished to the Company in writing
or of the

11



--------------------------------------------------------------------------------



 



happening of any event, in either case as a result of which any prospectus
relating to such registration contains an untrue statement of a material fact
regarding such Person or the distribution of such Registrable Securities or
omits to state any material fact regarding such Person or the distribution of
such Registrable Securities required to be stated therein or necessary to make
the statement therein not misleading in light of the circumstances then
existing, and to promptly furnish to the Company any additional information
required to correct and update any previously furnished information or required
such that such prospectus shall not contain, with respect to such Person or the
distribution of such Registrable Securities, any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing. Each such Stockholder and each Participating Stockholder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Sections 2.3(c)(ii), (iii), (v), (vi) or (vii) hereof, such
Stockholder will forthwith discontinue disposition of such Registrable
Securities covered by such registration statement or prospectus until such
Stockholder’s receipt of the copies of the supplemented or amended prospectus
relating to such registration statement or prospectus, or until it is advised in
writing by the Company that the use of the applicable prospectus may be resumed,
and has received copies of any additional or supplemental filings which are
incorporated by reference in such prospectus, and, if so directed by the
Company, such Stockholder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Person’s possession,
of the prospectus covering the Registrable Securities current at the time of
receipt of such notice.
     Section 2.4 Underwritten Offerings.
          (a) Demand Underwritten Offerings. In any offering pursuant to a
registration requested under Section 2.1 which is to be effected as a firm
commitment underwritten offering, sales shall be made through a nationally
recognized investment banking firm (or syndicate managed by such a firm)
selected by the holders of a majority of the Registrable Securities of the
Stockholders participating in such registration and reasonably satisfactory to
the Board of Directors. The Company shall enter into an underwriting agreement
which shall be reasonably satisfactory in form and substance to the holders of a
majority of the Registrable Securities held by the Stockholders participating in
such registration and which shall contain representations, warranties and
agreements (including indemnification agreements to the effect and to the extent
provided in Section 2.7) as are customarily included by an issuer in
underwriting agreements with respect to secondary distributions. The
Stockholders participating in such registration shall be parties to such
underwriting agreement and the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Stockholders. The
Stockholders shall not be required to make any representations or warranties to
or agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such Person, such Person’s Registrable
Securities and its intended method of distribution and any other representation
required by law.
          (b) Incidental Underwritten Offerings. If the Company at any time
proposes to register any of its securities under the Securities Act as
contemplated by Section 2.2 and such securities are to be distributed by or
through one or more underwriters, the Company will, if requested by a
Participating Stockholder as provided in Section 2.2 and subject to the
provisions

12



--------------------------------------------------------------------------------



 



of Section 2.2(b), use its best efforts to arrange for such underwriters to
include all the Registrable Securities to be offered and sold by the
Participating Stockholders among the securities to be distributed by
underwriters. The Participating Stockholders participating in the registration
shall be party to the underwriting agreement between the Company and such
underwriters and the representations and warranties by, and the other agreements
on the part of, the Company to and for the benefit of such underwriters shall
also be made to and for the benefit of the Participating Stockholders. Except as
provided in this sentence, the Participating Stockholders shall not be required
to make any representations or warranties to or agreements with the Company or
the underwriters other than representations, warranties or agreements regarding
such Person, such Person’s Registrable Securities and the intended method of
distribution and any other representation required by law.
     Section 2.5 Preparation: Reasonable Investigation. In connection with the
preparation and filing of each registration statement under the Securities Act
pursuant to this Agreement, the Company will give each Stockholder participating
in the registration, its underwriters, and its counsel and accountants and each
Participating Stockholder, the opportunity to participate in the preparation of
such registration statement, each prospectus included therein or filed with the
SEC, and each amendment thereof or supplement thereto, and will give each of
them such access to its books and records and such opportunities to discuss the
business of the Company with its officers and the independent public accountants
who have certified its financial statements as shall be necessary, in the
opinion of each such Stockholder, each Participating Stockholder and such
underwriters’ counsel, to conduct a reasonable investigation within the meaning
of the Securities Act.
     Section 2.6 Limitations, Conditions and Qualifications to Obligations Under
Registration Covenants. The obligations of the Company to cause the Registrable
Securities to be registered under the Securities Act are subject to each of the
following limitations, conditions and qualifications: The Company, by act of its
Board of Directors, shall be entitled to postpone for a reasonable period of
time (but not exceeding ninety (90) days during any 12-month period) the filing
or effectiveness of any registration statement otherwise required to be prepared
and filed by it pursuant to Section 2.1 if the Board of Directors of the Company
determines, in its reasonable judgment, that (a) the Company is in possession of
material information that has not been disclosed to the public and the Board of
Directors of the Company reasonably deems it to be advisable not to disclose
such information at such time in a registration statement or (b) such
registration and offering would interfere with any financing, acquisition,
corporate reorganization or other material transaction involving the Company and
its Subsidiaries, taken as a whole, and, in any such case, the Company promptly
gives each Stockholder written notice of such determination containing a general
statement of the reasons for such postponement and an approximation of the
anticipated delay. If the Company shall so postpone the filing of a registration
statement, the holders of a majority of the Registrable Securities covered by
such registration statement shall have the right to withdraw the request for
registration by giving written notice of withdrawal and, in the event of such
withdrawal, such demand for registration related to the withdrawn registration
statement shall not be counted for purposes of the demands for registration to
which the Stockholders are entitled pursuant to Section 2.1 hereof.

13



--------------------------------------------------------------------------------



 



     Section 2.7 Indemnification.
          (a) Indemnification by the Company. In the event of any registration
of any Registrable Securities under the Securities Act, the Company will, and
hereby does, indemnify and hold harmless, to the fullest extent permitted by
law, the Stockholders and the Participating Stockholders, their respective
directors, officers, agents, Affiliates, each other Person who participates as
an underwriter in the offering or sale of such securities and each other Person,
if any, who controls a Stockholder, a Participating Stockholder or any such
underwriter within the meaning of the Securities Act, against any and all
judgments, fines, penalties, charges, costs, amounts paid in settlement, losses,
claims, damages, liabilities, expenses, or attorney fees, joint or several,
incurred in investigating, preparing or defending any action, claim, suit,
inquiry, proceeding, investigation or appeal taken from the foregoing by or
before any court or governmental, administrative or other regulatory agency,
body or SEC, whether pending or threatened, whether or not an indemnified party
is or may be a party thereto, including interest on the foregoing (“Indemnified
Damages”), to which they or any of them may become subject under the Securities
Act or any other statute or common law, insofar as any such Indemnified Damages
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the registration statement relating to
the sale of such securities or any post-effective amendment thereto or in any
filing made in connection with the qualification of the offering under blue sky
or other securities laws of jurisdictions in which the Registrable Securities
are offered (“Blue Sky Filing”), or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading or (ii) any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus, if used prior to the
effective date of such registration statement (unless such statement is
corrected in the final prospectus and the Company has previously furnished
copies thereof to any Stockholder or Participating Stockholder seeking such
indemnification and the underwriters), or contained in the final prospectus (as
amended or supplemented if the Company shall have filed with the SEC any
amendment thereof or supplement thereto) if used within the period during which
the Company is required to keep the registration statement to which such
prospectus relates current, or the omission or alleged omission to state therein
(if so used) a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, however, that the indemnification agreement contained herein shall not
apply to such Indemnified Damages to a particular Person to be indemnified
hereunder arising out of, or based upon, any such untrue statement or alleged
untrue statement, any such omission or alleged omission, if such statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Person stating that it is for use in connection
with preparation of the registration statement, any preliminary prospectus or
final prospectus contained in the registration statement, any such amendment or
supplement thereto or any Blue Sky Filing.
     Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of a Stockholder, a Participating Stockholder
or any such director, officer, agent, Affiliate, underwriter or controlling
Person and shall survive the Transfer of such securities by a Stockholder or
Participating Stockholder.
          (b) Indemnification by a Stockholder. The Company may require, as a
condition to including the Registrable Securities of a Stockholder or a
Participating Stockholder in any registration statement filed pursuant to
Section 2.1 or 2.2, that the Company shall have

14



--------------------------------------------------------------------------------



 



received an undertaking satisfactory to it from such Stockholder or such
Participating Stockholder severally and not jointly (in the same manner and to
the same extent as each other Stockholder or Participating Stockholder) to
indemnify and hold harmless (in the same manner and to the same extent as set
forth in subdivision (a) of this Section 2.7) the Company, its officers and
directors and each officer of the Company and each other Person, if any, who
controls the Company within the meaning of the Securities Act with respect to
any untrue statement or alleged untrue statement in, or omission or alleged
omission from, such registration statement, any preliminary prospectus or final
prospectus contained therein, or any amendment or supplement thereto, if such
statement or omission was made in reliance upon and in conformity with written
information such Stockholder or such Participating Stockholder furnished to the
Company through an instrument duly executed by him specifically stating that it
is for use in the preparation of such registration statement, preliminary
prospectus, final prospectus, amendment or supplement, provided that such
Stockholder or Participating Stockholder shall not indemnify the Company with
respect to any such untrue statement or alleged untrue statement or omission or
alleged omission which was subsequently corrected with information (contained in
a writing in compliance with the requirements of this paragraph timely delivered
to the Company) to be included in an amendment or supplement to such
registration statement, preliminary prospectus or final prospectus, if such
amendment or supplement would have avoided the liability otherwise subject to
indemnification by such Stockholder or Participating Stockholder and the Company
failed to deliver such amendment or supplement as necessary to avoid such
liability. Such indemnity shall remain in full force and effect, regardless of
any investigation made by or on behalf of the Company or any such director,
officer or controlling Person and shall survive the Transfer of such securities
by the Stockholder or the Participating Stockholder to whom it relates. In no
event shall any indemnity paid by a Stockholder or a Participating Stockholder
to the Company or any other Person indemnified pursuant to Section 2.7(b) (or to
whom contribution is paid pursuant to Section 2.7(e)), or otherwise, exceed
individually or in the aggregate the proceeds (net of all applicable fees paid
by such indemnifying party) received by such indemnifying party in such
offering.
          (c) Notices of Claims, etc. Promptly after receipt by an indemnified
party of notice of the commencement of any action or proceeding involving a
claim referred to in the preceding subdivisions of this Section 2.7, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the latter of the commencement of
such action, provided that the failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
under the preceding subdivisions of this Section 2.7, except to the extent that
the indemnifying party is actually prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, the indemnifying
party shall be entitled to participate in and, unless in such indemnified
party’s reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. If, in the
reasonable judgment of the counsel to the indemnified party, having common
counsel with an indemnifying party could result in a conflict of interest
because of

15



--------------------------------------------------------------------------------



 



different or additional defenses that may be available to the indemnified party,
then such indemnified party may employ at the indemnifying party’s expense
separate counsel to represent or defend such indemnified party in such action,
it being understood, however, that the indemnifying party shall not be liable
for the reasonable fees and expenses of more than one separate firm of attorneys
at any time for all such indemnified parties (in addition to local counsel) in
such action or group of related actions arising out of the same facts or
circumstances. In the event that the indemnifying party advises an indemnified
party that it will contest a claim for indemnification hereunder, or fails,
within 30 days of receipt of any indemnification notice to notify, in writing,
such person of its election to defend, settle or compromise, at its sole cost
and expense, any action, proceeding or claim (or discontinues its defense at any
time after it commences such defense), then the indemnified party may, at its
option, defend, settle or otherwise compromise or pay such action or claim. In
any event, unless and until the indemnifying party elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
indemnified party’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder. The indemnified party shall cooperate fully with the
indemnifying party in connection with any negotiation or defense of any such
action or claim by the indemnifying party and shall furnish to the indemnifying
party all information reasonably available to the indemnified party which
relates to such action or claim. The indemnifying party shall keep the
indemnified party fully apprised at all times as to the status of the defense or
any settlement negotiations with respect thereto. If the indemnifying party
elects to defend any such action or claim, then the indemnified party shall be
entitled to participate in such defense with counsel of its choice at its sole
cost and expense. If the indemnifying party does not assume such defense, the
indemnified party shall keep the indemnifying party apprised at all times as to
the status of the defense; provided, however, that the failure to keep the
indemnifying party so informed shall not affect the obligations of the
indemnifying party hereunder. Except as provided above with respect to contested
indemnification claims and failures by an indemnifying party to act, no
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent, provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the consent of the indemnified
party (which consent shall not be unreasonably withheld, delayed or
conditioned), consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation. Following indemnification
as provided for hereunder, the indemnifying party shall be subrogated to all
rights of the indemnified party with respect to all third parties, firms or
corporations relating to the matter for which indemnification has been made.
          (d) Indemnification Payments. The indemnification required by this
Section 2.7 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received or
Indemnified Damages are incurred.
          (e) Contribution. If the indemnification provided for in this
Section 2.7, shall for any reason be held by a court to be unavailable to an
indemnified party under subparagraph (a) or (b) hereof in respect of any
Indemnified Damages, then, in lieu of the amount paid or payable under
subparagraph (a) or (b) hereof, the indemnified party and the indemnifying party
under subparagraph (a) or (b) hereof shall contribute to the aggregate
Indemnified Damages, in

16



--------------------------------------------------------------------------------



 



such proportion as is appropriate to reflect the relative fault of the
indemnifying party and the indemnified party with respect to the statements or
omissions which resulted in such Indemnified Damages, as well as any other
relevant equitable considerations. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The obligations of Stockholders and Participating
Stockholders to contribute as provided in this subparagraph (e) are several in
proportion to the relative value of their respective Registrable Securities
covered by such registration statement, and are not joint. In addition, no
person shall be obligated to contribute hereunder any amounts in payment for any
settlement of any action or claim effected without such Person’s consent, which
consent shall not be unreasonably withheld, delayed or conditioned.
          (f) Other Rights Liabilities. The indemnity agreements contained
herein shall be in addition to (i) any cause of action or similar right of the
indemnified party against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.
          (g) Other Indemnification and Contribution. Indemnification and
contribution similar to that specified in the preceding subdivisions of this
Section 2.7 (with appropriate modifications) shall be given by the Company and
each Stockholder whose Registrable Securities included in a registration and
each other Participating Stockholder with respect to any required registration
or other qualification of Registrable Securities under any federal or state law
or regulation of any Governmental Authority other than the Securities Act.
     Section 2.8 Registration Expenses. The Company will pay all Registration
Expenses (as defined below) in connection with (i) any demand registrations
pursuant to Section 2.1(a) and (b), (ii) the first three registrations on Form
S-3 of Registrable Securities pursuant to Section 2.l(h)(i) and (iii) the first
three registrations on Form S-3 of Investor Registrable Securities pursuant to
Section 2.1(h)(ii); provided that in the case where a registration statement
under Section 2.2 fails to become effective or fails to become effective as
provided in Section 2.1(d), the Company shall additionally pay the fees and
expenses of the Participating Stockholders’ counsel and of any other Person
retained by them. Registration Expenses include all expenses incident to the
Company’s performance of or compliance with this Agreement, including, without
limitation, all registration and filing fees, including fees with respect to
filings required to be made with the SEC and the National Association of
Securities Dealers, Inc., fees and expenses of compliance with securities or
blue sky laws, including, without limitation, reasonable fees and disbursements
of counsel for the underwriters, all word processing, duplicating and printing
expenses, messenger, telephone and delivery expenses, and fees and disbursements
of counsel of the Company, one counsel for the participating Stockholders
(selected by the holders of a majority of the Registrable Securities of such
participating Stockholders) and of all independent certified public accountants
of the Company (including the expenses of any special audit and “cold comfort”
letters required by or incident to such performance), underwriters fees and
disbursements (excluding underwriting discounts and commissions, SEC or fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals relating to the distribution of the Registrable Securities)
securities acts liability insurance if the Company so desires, fees and expenses
of other Persons retained by the Company (all such expenses being herein called
“Registration Expenses”). Registration

17



--------------------------------------------------------------------------------



 



Expenses shall not include underwriting discounts and commissions and transfer
taxes, if any, and fees and expenses of any counsel to Participating
Stockholders and other expenses of Participating Stockholders. Except as
otherwise provided above, the Company will also pay its internal expenses
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit, the fees and expenses incurred in connection with the listing of the
securities to be registered on any securities exchange, rating agency fees and
the fees and expenses of any Person, including special experts, retained by the
Company.
     Section 2.9 Certain Rights of Stockholders if Named in a Registration
Statement. If any statement contained in a registration statement under the
Securities Act refers to a Stockholder or a Participating Stockholder by name or
otherwise as the holder of any securities of the Company, then a Stockholder or
a Participating Stockholder shall have the right to require the insertion
therein of language, in form and substance reasonably satisfactory to it and the
Company, to the effect that its holdings do not necessarily make it a
“controlling person” of the Company within the meaning of the Securities Act and
is not to be construed as a recommendation of the investment quality of the
Company’s securities covered thereby.
     Section 2.10 Rule 144. If the Common Stock is admitted to trading or listed
on a national securities exchange, the Nasdaq National Market or NASDAQ, the
Company shall take all actions and file all such information, documents and
reports as shall be required to enable a Stockholder to sell its Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144 under the Securities Act, as such Rule
may be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     Section 2.11 Registration Rights. The Company covenants that it will not
grant any right of registration under the Securities Act relating to any of its
shares of capital stock or other securities to any Person other than pursuant to
this Agreement, unless (i) the rights so granted to another Person do not limit
or restrict the Stockholders’ right to request four demand registrations as
provided for in Section 2.1 hereof at such times and covering such amount of
Registrable Securities as the Stockholders determine (except as such timing or
amount of Registrable Securities may otherwise be limited by the express terms
of this Agreement) and (ii) the rights so granted to another Person do not limit
or restrict the rights granted pursuant to Section 2.1 or Section 2.2 hereof to
a Stockholder to have such Registrable Securities included in any registration
by the Company under the Securities Act made pursuant to a demand by the
Stockholders or by the Company of its securities for its own account (except as
such rights are otherwise expressly limited by the terms of this Agreement).
     Section 2.12 Assignment of Rights. The rights of the Stockholders set forth
in this ARTICLE 2 are transferable to each Transferee of shares of Registrable
Securities. Each such Transferee must consent in writing to be bound by the
terms and conditions of this Agreement in order to acquire the rights granted
hereunder by executing a copy of the Joinder Agreement.
     Section 2.13 Limitations on Sale or Distribution. Each Stockholder hereby
agrees not to effect any public sale or distribution, including any sale
pursuant to Rule 144 under the Securities Act, of any Registrable Securities,
and not to effect any such public sale or distribution

18



--------------------------------------------------------------------------------



 



of any other equity security of the Company or of any security convertible into
or exchangeable or exercisable for any equity security of the Company (other
than as part of such underwritten public offering) within 180 days after the
effective date of the registration statement related to the IPO. The
Stockholders agree to execute any lockup agreement containing the foregoing
terms, and such other customary and reasonable restrictions on resale, as may be
required by such applicable underwriter.
ARTICLE 3 GENERAL
     Section 3.1 Amendments, Waivers and Consent. For the purposes of this
Agreement and all agreements executed pursuant hereto, no course of dealing
between or among any of the parties hereto and no delay on the part of any party
hereto in exercising any rights hereunder or thereunder shall operate as a
waiver of the rights hereof and thereof. This Agreement may not be amended or
modified or any provision hereof waived without the joint written consent of
(a) the Company, (b) Stockholders holding a majority of the shares of Common
Stock, and (c) Preferred Stockholders holding not less than 662/3% of the shares
of Common Stock issued upon conversion of the Preferred Stock then held by such
Preferred Stockholders with the Preferred Stockholders voting together as a
single class; provided that any party may waive any provision hereof intended
for its benefit by written consent; provided, further, that the observance of
any term hereof relating to the rights of the Investors may be amended, modified
or waived (either retroactively or prospectively) with (and only with) the
written consent of the Investors.
     Section 3.2 Governing Law. This Agreement shall be deemed to be a contract
made under, and shall be construed in accordance with, the laws of the State of
Delaware, without giving effect to conflict of laws principles thereof.
     Section 3.3 Section Headings. The descriptive headings in this Agreement
have been inserted for convenience only and shall not be deemed to limit or
otherwise affect the construction of any provision thereof or hereof.
     Section 3.4 Effectiveness; Binding Effect. This Agreement amends, restates
and replaces in its entirety the Stockholders Agreement and is binding on all
the parties to the Stockholders Agreement, and the failure of one or more
parties to the Stockholders Agreement to sign this Agreement shall not affect
such effectiveness. Except as otherwise provided herein, this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.
     Section 3.5 Additional Parties. Any person who purchases or otherwise
acquires Common Stock from the Company or a Stockholder prior to the
consummation of the IPO, who has joined as a party to the Stockholders Agreement
by executing a signature page in the form attached thereto for execution by
Stockholders, shall be added to Schedule I and shall be considered a Stockholder
for purposes of this Agreement. In addition, any person who is the Transferee of
Registrable Securities and who executes a Joinder Agreement in accordance with
Section 2.12 shall be added to Schedule I and shall be considered a Stockholder
for purposes of this Agreement.

19



--------------------------------------------------------------------------------



 



     Section 3.6 Notices and Demands. Any notice, demand or other communication
which is required or provided to be given under this Agreement shall be in
writing and shall be deemed to have been sufficiently given and received for all
purposes when delivered by hand, electronic mail transmission (including,
without limitation, electronic mail attachment), telecopy, telex or other method
of facsimile, or five days after being sent by certified or registered mail,
postage and charges prepaid, return receipt requested, or two days after being
sent by overnight delivery providing receipt of delivery. Any such notice,
demand, or other communication must be sent as follows:
     if to the Company, to:
MetroPCS Communications, Inc.
8144 Walnut Hill Lane
Suite 800
Dallas, Texas 75231
Attention: Keith Terreri
Telephone: (214) 265-2550
Telecopy: (866) 590-9558
email: kterreri@metropcs.com
and
MetroPCS Communications, Inc.
8144 Walnut Hill Lane
Suite 800
Dallas, Texas 75231
Attention: Legal Department
Telephone: (214) 265-2550
Telecopy: (866) 685-9618
email: mstachiw@metropcs.com
     with a copy to (which shall not constitute notice):
Baker Botts L.L.P.
2001 Ross Avenue, Suite 1100
Dallas, TX 75201
Attention: William D. Howell
Telephone: (214) 953-6418
Telecopy: (214) 661-4418
email: bill.howell@bakerbotts.com
     if to a Stockholder, to:
the mailing address, telecopy number and/or email address for notice as set
forth in the books and records of the Company,

20



--------------------------------------------------------------------------------



 



or, in the case of any party, at such other address, telecopy number and/or
email address as such party shall specify in a written notice delivered to all
other parties to this Agreement in accordance with this Section.
     Section 3.7 Remedies; Severability. It is specifically understood and
agreed that any breach of the provisions of this Agreement by any Person subject
hereto will result in irreparable injury to the other parties hereto, that the
remedy at law alone will be an inadequate remedy for such breach, and that, in
addition to any other remedies which they may have, such other parties may
enforce their respective rights by actions for specific performance (to the
extent permitted by law). The Company may refuse to recognize any unauthorized
Transferee as one of its stockholders for any purpose, including without
limitation, for purposes of the registration rights provided in this Agreement,
until the relevant party or parties have complied with all applicable provisions
of this Agreement or the Stockholders Agreement (if the Transfer occurred prior
to the date this Agreement becomes effective). Whenever possible, each provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
deemed prohibited, invalid or illegal under such applicable law, such provision
shall be ineffective to the extent of such prohibition, invalidity or
illegality, and such prohibition, invalidity or illegality shall not invalidate
the remainder of such provision or the other provisions of this Agreement.
     Section 3.8 Integration. This Agreement, including the exhibits, documents
and instruments referred to herein or therein, constitutes the entire agreement,
and supersedes all other prior and contemporary agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof and amends and restates in its entirety the Stockholders Agreement.
     Section 3.9 Termination. The provisions of this Agreement shall terminate
and be of no further force or effect upon the date which none of the
Stockholders party to this Agreement hold any shares of Registrable Securities
or the parties mutually agree to terminate.
     Section 3.10 Confidential Information.
          (a) For the purposes of this Section 3.10, “Confidential Information”
means all information regarding the Company or any Subsidiary or Affiliate
thereof or any other confidential information, disclosed, provided, or made
known to any Stockholder by the Company, its affiliates or Subsidiaries or by a
third party who has confidentiality obligations with the Company or its
Subsidiaries, provided that such term does not include information that (i) was
publicly known or otherwise known to such Stockholder prior to the time of such
disclosure, (ii) subsequently becomes publicly known through no act or omission
by such Stockholder or any person acting on such Stockholder’s behalf, or
(iii) otherwise becomes known to such Stockholder other than through disclosure
by the Company or any Subsidiary or Affiliate thereof without a duty to keep it
confidential.
          (b) Each Stockholder will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by it in good
faith to protect confidential information of third parties delivered to it,
provided that such Stockholder may deliver or disclose Confidential Information
to (i) its directors, trustees, officers, employees, agents,

21



--------------------------------------------------------------------------------



 



attorneys and Affiliates on a need to know basis (to the extent such disclosure
reasonably relates to the administration of the investment represented by the
shares of the Company’s capital stock held by such Stockholder), (ii) its
financial advisors, indemnitees, and other professional advisors who agree to
hold confidential the Confidential Information substantially in accordance with
the terms of this Section 3.10, (iii) any other Stockholder party to this
Agreement, (iv) any Governmental Authority having jurisdiction over such
Stockholder and which has valid legal authority to demand the Confidential
Information, or (v) any other person to which such delivery or disclosure may be
necessary or appropriate (x) to effect compliance with any law, rule, regulation
or order applicable to such Stockholder, (y) in response to any subpoena or
other legal process, or (z) in connection with any litigation to which such
Stockholder is a party.
[SIGNATURE PAGE FOLLOW]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                      COMPANY:        
 
                    METROPCS COMMUNICATIONS, INC.    
 
               
 
  By:                          
 
      Name:   Roger D. Linquist    
 
      Title:   President and Chief Executive Officer    

Signature Page To
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                      STOCKHOLDERS:        
 
                    Entities:                          
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    Individuals:        
 
               
 
  By:                          
 
      Name:        
 
         
 
   

Signature Page To
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE I
STOCKHOLDERS
I-1

 